Exhibit 10.2(a) Paul E. Johnson Officer 918-588-6490 FAX: 918-295-0400 pjohnson@bokfcom Ms. Debra Roe Chief Financial Officer The Monarch Cement Company treet Humboldt, KS 66748 RE: Amended and Restated Credit Agreement dated February 3, 2012 between The Monarch Cement Company ("Borrower") and Bank of Oklahoma, N.A. ("Lender") (the "LoanAgreement"). Dear Debbie: Bank of Oklahoma, N.A. ("Lender") agrees to waive Section 5.07(d) of the Loan Agreement to permit the Borrower to accelerate up to $1,000,000 of its 2013 cash dividends and pay such amount in December of 2012 in addition to other dividends permitted therein. Unless otherwise specified herein, all other terms and conditions, representations, and warranties of Borrower in the Loan Agreement remain in full force and effect. LENDER: Bank of Oklahoma, N.A. By:/s/ Paul E. Johnson Paul E. Johnson Officer Page 1 of I
